ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Joseph Sottolano                             )      ASBCA No. 59777
                                             )
Under Contract No. ODIA-10-04-009            )

APPEARANCE FOR THE APPELLANT:                       Michael H. Sussman, Esq.
                                                     Sussman & Watkins
                                                     Goshen, NY

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    Erica S. Beardsley, Esq.
                                                     Trial Attorney

              OPINION BY ADMINISTRATIVE JUDGE MCILMAIL
               ON THE GOVERNMENT'S MOTION TO DISMISS
                       FOR LACK OF JURISDICTION

                                  INTRODUCTION

       Appellant, Joseph Sottolano, appeals from what he contends is the denial of a
claim for monetary damages allegedly arising from the 24 September 2013 termination
of a baseball-coaching contract between him and the Army Athletic Association (the
Fund). The Fund, a non-appropriated fund instrumentality (NAFI), moves for
dismissal of the appeal for lack of jurisdiction. We grant the motion, and dismiss the
appeal, for lack of jurisdiction, without prejudice.

                                FINDINGS OF FACT

       Effective 1 July 2010, Mr. Sottolano and the Fund entered into Contract
No. ODIA-10-04-009, for his services as "Head Baseball Coach, United States
Military Academy" (R4, tab 1 at 1). The contract's Disputes clause makes clear that
the contract was not subject to the Contract Disputes Act of 1978 (CDA). The clause
also provides that "[t]he Contracting Officer's decisions on claims may be appealed by
submitting a written appeal to the Armed Services Board of Contract Appeals" (R4,
tab 1 at 11-12, § 9.02), and that:

              "Claims" ... means a written demand or written assertion by
              the Contractor, seeking as a matter of right, the payment of
              money in a sum certain ....
(Id. at 11, § 9.0l(d)) Furthermore, the Disputes clause provides that "[a] claim by the
Contractor shall be made in writing and submitted ... to the Contracting Officer for a
written decision (id. § 9.0l(e)(l)), and that:

                     (2) For Contractor claims exceeding $100,000 the
               Contractor shall submit with the claim a certification that:

                      (a)   The claim is made in good faith;

                      (b)   Supporting data is accurate and complete to the
                            best of the Contractor's knowledge and belief; and

                      (c)   The amount requested accurately reflects the
                            Contract's adjustment for which the Contractor
                            believes the Fund is liable.

(Id. at 12, § 9.01(2)) Finally, the Disputes clause provides that "[t]he Certification
shall be executed by the Contractor" (id. § 9.01(3)).

       On 24 September 2013, the Fund terminated that contract for cause, finding that
Mr. Sottolano had "fail[ ed] to perform [his] prescribed duties in accordance with the
terms and conditions of [his] contract" (R4, tab 13 at 2). On 16 December 2013,
Mr. Sottolano filed an appeal docketed as ASBCA No. 59081, challenging that
    •   •   1
termmat10n.

         On 5 May 2014, Mr. Sottolano submitted to the contracting officer a request for
monetary damages allegedly arising from the termination of the contract (Bd. corr.
file, ltr. dtd. 5 May 2014). Mr. Sottolano signed the letter, which is on the letterhead
of Mr. Sottolano's counsel (id.). The submission sought (1) a "liquidated claim" for
"$83,600 plus interest for the value of the remaining salary due under the terms of said
contract"; (2) "the value, unknown to [Mr. Sottolano], of the fringe benefits provided
by said contract, including health insurance, pension contributions and other benefits";
(3) "consequential damages .. .including the loss of the salary associated with a contract
extension valued at $745,000"; (4) "approximately $11,000 for [Mr. Sottolano's] work
during the summer of2013 running a baseball camp for [the Fund]"; and (5) "damages
estimated at $3,000,000," including for alleged damage to Mr. Sottolano's reputation
(id.).



1
    This appeal is consolidated with ASBCA No. 59081; the Rule 4 (R4) citations refer
         to the Rule 4 file in ASBCA No. 59081.

                                             2
        With respect to the alleged contract extension, Mr. Sottolano stated that:

              The terms of this [extension] contract were agreed upon by
              the parties and it was scheduled to take effect on August 1,
              2013. It was held in abeyance following the August 2,
              2013 allegations [leading to the 24 September 2013
              termination of the original contract] and then canceled as a
              consequence of the unjust [24 September 2013]
              termination.

(Id.) The 5 May 2014 submission requested a final decision and provided the
following statement:

              The contractor hereby submits this claim in good faith,
              represents that supporting and requested data is accurate
              and complete to his knowledge and belief and that the
              amount requested accurately reflects the contractual
              adjustment for which the fund [sic] is liable to the
              contractor's knowledge and belief.

(Id.)

       On 27 June 2014, the contracting officer sent a letter to Mr. Sottolano, through
his counsel, acknowledging receipt of his 5 May 2014 submission, and stating that she
was "unable to act upon it as a cognizable claim," because, the contracting officer
contended, Mr. Sottolano did not state a "sum certain" (Bd. corr. file, ltr. dtd. 27 June
2014). The contracting officer further stated:

              As there are several stated estimates and approximations in
              your submission I am unable to determine or calculate the
              sum you request as a remedy and am prevented from
              acting upon it as a claim.

(Id.) On 17 September 2014, Mr. Sottolano's counsel sent to the contracting officer a
letter (Bd. corr. file, ltr. dtd. 17 September 2014), the text of which reads, in its
entirety (including the evident typographical error regarding the date of the contracting
officer's 27 June 2014 letter):

              I have yours of June 27, 2004 and find the reasoning
              convoluted and pretextual. The sum certain Mr. Sottolano
              seeks for breach of contract is $2,740,000. The bases for
              this number are set forth in mine of May 5, 2014.



                                            3
The letter does not include the certification prescribed by the Disputes clause nor does
it include any certification language of the type set forth in Mr. Sottolano's 5 May
2014 submission to the contracting officer. (/d.)

        On 12 November 2014, the contracting officer sent to Mr. Sottolano, again
through his counsel, a letter acknowledging receipt of the 27 September 2014 letter,
stating that she "[had] reviewed your submission and find that I am again unable to act
upon it as a cognizable claim" (Bd. corr. file, ltr. dtd. 12 November 2014). The
contracting officer stated (I) that Mr. Sottolano's 17 September 2014 letter "does not
include the mandatory certification required when a claim is submitted in excess of
$100,000"; and (2) that "[i]n order to present a cognizable claim, Mr. Sottolano or a
duly authorized person asserting such authority needs to provide all mandatory claim
submission requirements in one consolidated, clear submission" (id.).

       On 5 January 2015, Mr. Sottolano filed an appeal from what he characterized as
"the denial by the contracting officer of his claim for damages," referencing what he
characterized as a "certified and verified claim dated May 5, 2014, as amended on
September 17, 2014, and as denied by the contracting official by letter dated
November 12, 2014." The Board docketed that appeal as ASBCA No. 59777.

                                       DECISION

       The Fund, a non-appropriated fund instrumentality (NAFI), moves to dismiss
the appeal for lack of jurisdiction, taking the position that Mr. Sottolano's claim,
which the Fund interprets is for $2,740,000 (Fund reply at 1), is uncertified and,
therefore, is not a proper claim. We grant the motion and dismiss the appeal (ASBCA
No. 59777).

        Mr. Sottolano invokes the Board's jurisdiction pursuant to the contract's
Disputes clause (see app. response at 3). As set forth in our findings of fact, that
clause provides that the contracting officer's decisions on claims may be appealed to
the Board, and defines a claim as a written demand or written assertion by the
contractor, seeking as a matter of right, the payment of money in a sum certain.
Furthermore, the Disputes clause requires that claims be submitted to the contracting
officer, and that, for claims exceeding $100,000, the contractor submit with the claim a
certification that "[t]he claim is made in good faith," "[s]upporting data is accurate and
complete to the best of the Contractor's knowledge and belief," and "[t]he amount
requested accurately reflects the Contract's adjustment for which the Contractor
believes the Fund is liable." Finally, the Disputes clause requires that the certification
be executed by the contractor. Therefore, for the Disputes clause to provide the Board
jurisdiction to entertain the appeal, Mr. Sottolano must have presented to the
contracting officer a proper monetary claim within the meaning of the contract's



                                            4
Disputes clause; that is, a submission that states a sum certain, and, if the claim
exceeds $100,000, certifies the amount.

        The requirement that a claim be in a sum certain necessitates that the amount
being demanded not be the subject of qualifying language, such as "approximately."
J.P. Donovan Construction, Inc., ASBCA No. 55335, 10-2 BCA iJ 34,509 at 170,171,
aff'd, 469 F. App'x 903 (Fed. Cir. 2012) (unpublished decision). Thus, when a claim
describes any of its monetary elements as "approximate," and never states a sum
certain that the claim is demanding, the sum certain requirement has not been met. See
id. In other words, the final amount being demanded in a claim must appear as a sum
certain. See id.

        A single submission to a contractor seeking monetary relief may consist of
more than one "claim"; for example, a claim for expectation damages may be distinct
from a claim for consequential damages, even if both claims arise from the same set of
underlying facts and involve similar allegations. See K-Con Building Systems, Inc. v.
United States, 778 F.3d 1000, 1005-06 (Fed. Cir. 2015) (citing Case, Inc. v. United
States, 88 F.3d 1004, 1010 (Fed. Cir. 1996)). That is the case here: Mr. Sottolano's
5 May 2014 submission to the contracting officer presents two distinct claims, one that
he characterized as a "liquidated claim" for the termination of the contract, and a
second that he characterized as the additional, "consequential damages" of that
termination, which included the loss of his salary associated with a contract extension.

        Thus the "consequential damages" claim is distinct from the "liquidated claim,"
because the consequential damages claim is based upon facts surrounding allegations
of the negotiation of a new, "extension" contract, in addition to the facts surrounding
the allegations of misconduct that are also the basis of the "liquidated claim" for
termination of the original contract. Cf Case, 88 F.3d at 1010 (finding that challenge
to government claim for unliquidated progress payments based in part upon allegations
regarding a contract's delivery schedule was distinct from later-submitted claim for
additional compensation based in part upon allegations of overly-strict government
inspection of the contract work).

       Although Mr. Sottolano's 5 May 2014 submission presents two distinct monetary
claims, neither is submitted in a sum certain, so neither is a proper monetary claim within
the meaning of the Disputes clause. Although the submission includes certification
language essentially like the Disputes clause requires for contractor claims that exceed
$100,000, each of the two claims includes at least one monetary component that is
qualified or altogether unquantified, such that neither claim presents a final amount being
demanded as a sum certain. The 5 May 2014 submission explains that the liquidated
claim for the termination of the original contract seeks, in addition to a specified salary,
"the value, unknown to [Mr. Sottolano], of the fringe benefits provided by [the]
contract." The submission further explains that the consequential damages claim


                                            5
includes, in addition to "the loss of the salary associated with a contract extension valued
at $745,000," "approximately $11,000 for [Mr. Sottolano's] work during the summer of
2013 running a baseball camp for [the Fund]" (emphasis added). Because no final
amount being demanded appears as a sum certain for either of the two claims in
Mr. Sottolano's 5 May 2014 submission, that submission includes no proper monetary
claim within the meaning of the contract's Disputes clause; therefore, the Board does not
possess jurisdiction to entertain the appeal from the alleged denial of the 5 May 2014
request for a contracting officer's final decision.

        Mr. Sottolano's 5 January 2015 notice of appeal asserts that the 5 May 2014
submission was amended on 17 September 2014. On 17 September 2014, Mr. Sottolano's
counsel provided to the contracting officer a letter stating that the sum certain that
Mr. Sottolano sought for breach of contract was $2, 740,000, but that letter does not
include a certification of that or any other amount. Leaving aside whether Mr. Sottolano's
counsel was authorized to certify a claim upon Mr. Sottolano's behalf, the $2,740,000
amount in the 17 September 2014 letter (although a sum certain) is not certified.
Consequently, the 17 September 2014 letter is not a proper monetary claim within the
meaning of the contract's Disputes clause, nor (because it includes no certification) could
it cure the lack of a sum certain in the 5 May 2014 submission. Finally, the certification in
the 5 May 2014 submission cannot be reasonably read to refer to the $2,740,000
referenced in the 17 September 2014 letter, given that the 5 May 2015 submission was
created months before the 17 September 2014 letter. In short, neither the 5 May 2014 nor
the 17 September 2014 correspondence, either separately or in combination, presents any
proper monetary claim within the meaning of the contract's Disputes clause.

                                       CONCLUSION

       Because there is no proper claim underlying this appeal, the appeal is dismissed
for lack of jurisdiction, without prejudice. 2

        Dated: 22 April 2015



                                                 Administrat· e Judge
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)

2
    Because the Board does not possess jurisdiction to entertain the appeal, we find it
        unnecessary to consider the parties' contentions whether the types of damages
        that Mr. Sottolano seeks are recoverable.

                                             6
I concur                                       I concur




 ~~
MARKN. STEMPLER
Administrative Judge
                                               RICHARD SHACKLEFORD
                                               Administrative Judge
Acting Chairman                                Vice Chairman
Armed Services Board                           Armed Services Board
of Contract Appeals                            of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of
the Armed Services Board of Contract Appeals in ASBCA No. 59777, Appeal of
Joseph Sottolano, rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          7